Luke, J.
In the superior court a verdict was rendered against the Central of Georgia Railway Company in favor of Mrs. Gertrude S. Oliver et al., as executors of the will of W. J. Oliver, deceased, in the sum of $800, as damages for the destruction of a tenant house by lire resulting from live sparks emitted from the locomotive of a passing freight-train. A motion for a new trial was denied, and exceptions were taken.
We are of the opinion that the facts and circumstances shown by the evidence were sufficient to warrant the conclusion that tlie damage was proximately caused by the negligence of the railway company in failing to equip its locomotive with a spark-arrester, or in failing to exercise ordinary care in keeping such sparkarrester in proper repair. Hence the general grounds of the motion for a new trial can not be sustained.
The alleged errors in parts of the charge of the court, pointed out in the first and second special grounds of the motion for a new trial, are deemed to be inconsequential, and, therefore, without merit. The third special ground is but a restatement of one of the general grounds of the motion.

Judgment affirmed.


Broyles, G. J., concurs. Bloodworlh, J., absent on account of illness.